                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
PETER M. D’AMBRUOSO,               )
                                   )
          Petitioner,              )
                                   )
     v.                            )      C.A. No. 18-582 WES
                                   )
STATE OF RHODE ISLAND,             )
                                   )
          Respondent.              )
___________________________________)

                        MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

      Before the Court is the State of Rhode Island’s Motion to

Dismiss Peter M. D’Ambruoso’s Petition for Writ of Habeas Corpus

by a person in state custody under 28 U.S.C. § 2254.        For the

reasons that follow, the Motion to Dismiss, ECF No. 8, is GRANTED

and the Petition for Writ of Habeas Corpus (“Federal Pet.”), ECF

No. 1, is DENIED and DISMISSED.

I.   Background

      On April 29, 2010, Petitioner D’Ambruoso pled nolo contendere

to one count of breaking and entering in violation of R.I. Gen.

Laws § 11-8-5.    J. of Conviction and Commitment, ECF No. 8-3; Mem.

in Supp. of State’s Mot. to Dismiss Pet. for Writ of Habeas Corpus

(“State’s Mem.”) 1, ECF No. 8-1.      Petitioner received an eight-

year sentence, with two years to serve, retroactive to October 7,

2008, six years suspended, and six years of probation.      Id.   On

                                  1
August      11,   2010,       Petitioner     was       released    from    the    Adult

Correctional Institute (“ACI”) for completing his incarceration

term, receiving additional credit for good behavior.                      State’s Mem.

1-2.

       On   May   25,    2017,      the   Rhode    Island     Superior    Court   found

Petitioner in violation of his probation, executing two and one-

half   years      of    the   six-year      suspended       sentence.      Id.    at    2.

Petitioner did not directly appeal the probation violation.                            Id.

Rather, Petitioner filed a motion to vacate his sentence and

judgment with the Rhode Island Superior Court, which was denied.

See Mot. to Vacate Sentence and J. (“Mot. to Vacate”), ECF No. 8-

6; Criminal Case Action, ECF No. 8-7.                       Petitioner then filed a

petition for writ of habeas corpus with the Rhode Island Supreme

Court, pro se, which also was denied.                       Pet. for Writ of Habeas

Corpus Ad Subjiciendum (“State Habeas Corpus Pet.”), ECF No. 8-8;

Sept. 24, 2018 R.I. Supreme Court Order, ECF No. 8-9.                        Finally,

Petitioner filed a habeas petition with this Court.                       See Federal

Pet.

       Petitioner’s federal petition is based on two grounds: due

process and breach of contract.                  Id.   Petitioner argues that the

May 2017 Superior Court Judgment was an “illegal violation of a

probation     sentence”       and    a    “breach      of   contract,”    because      his

probation period should have “expired” on October 7, 2016, eight



                                             2
years after his initial incarceration at the ACI on October 7,

2008. 1 Id. at 2, 6-7.

      The State moves to dismiss Petitioner’s due process claim

under 28 U.S.C. § 2254 for failure to exhaust state remedies,

arguing that Petitioner never gave the Rhode Island state courts

a fair opportunity to review his due process issue.               State’s. Mem.

6.    The State reasons that neither Petitioner’s Motion to Vacate

nor Petitioner’s State Habeas Corpus Petition mention due process.

Id.    The State further moves to dismiss Petitioner’s breach of

contract claim on the basis that it is solely a question of state

law, inappropriate for habeas review.            Id. at 7-8.   Petitioner did

not file an objection to the Motion to Dismiss.

II. Discussion

      28   U.S.C.   §   2254   provides   that    “a   district    court   shall

entertain an application for a writ of habeas corpus on behalf of

a person in custody pursuant to the judgement of a State court

only on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.”               28 U.S.C.

§ 2254(a). “[F]ederal habeas corpus relief does not lie for errors

of state law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991)(citation

omitted).     Preliminarily, this Court notes that it will only


1
 Petitioner reasons that two years of incarceration, starting
retroactively on October 7, 2008, plus six years of probation
commencing on October 7, 2010, results in a probation termination
date of October 7, 2016. See Federal Pet. 2, 6-11.
                                      3
consider Petitioner’s due process claim since Petitioner’s breach

of contract claim concerns a matter of state law inappropriate for

federal habeas review.      See id.

     A writ of habeas corpus “shall not be granted unless it

appears that. . .the applicant has exhausted the remedies available

in the courts of the State.”              28 U.S.C. § 2254(b)(1).      The

Exhaustion Doctrine prevents federal courts from overturning state

convictions on constitutional grounds without first giving the

state courts a “full and fair opportunity” to correct such a

violation.    O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).       “In

other words, ‘state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one

complete     round   of   the   State’s   established   appellate   review

process.’”     Rivera v. Wall, 333 F. Supp. 3d 47, 54 (D.R.I. 2018)

(quoting O’Sullivan, 526 U.S. at 845).         “[A] petitioner’s failure

to present his federal constitutional claim to the state courts is

ordinarily fatal to the prosecution of a federal habeas case.”

Coningford v. Rhode Island, 640 F.3d 478, 482 (1st Cir. 2011).

     The First Circuit provides “fairly generous” rules about

proper presentation of a federal issue.           Goodrich v. Hall, 448

F.3d 45, 47-48 (1st Cir. 2006).              A petitioner need not use

“precisely the same terms” in both state and federal court in order

to fairly present a claim.        Barresi v. Maloney, 296 F.3d 48, 51

(1st Cir. 2002). A petitioner may, for example: “(1) cit[e] a

                                      4
specific     provision   of   the   Constitution;     (2)   present[]    the

substance of a federal constitutional claim in such manner that it

likely alerted the state court to the claim’s federal nature; (3)

rel[y] on federal constitutional precedents; [or] (4) claim[] a

particular right specifically guaranteed by the Constitution.”

Goodrich, 448 F.3d at 48 (quoting Barresi, 296 F.3d at 52).

However,     “mere   incantation[s]       of   constitutional     buzzwords,

unaccompanied by any federal constitutional analysis, [do] not

suffice to carry the burden of demonstrating fair presentment of

a federal claim.”    Adelson v. DiPaola, 131 F.3d 259, 263 (1st Cir.

1997).

       At both the Rhode Island Superior and Rhode Island Supreme

Courts, petitioner failed to cite the due process clause of the

Constitution, mention the words “due process,” or direct the courts

to the Fourteenth Amendment.        State Habeas Corpus Pet. 1-3; Mot.

to Vacate.     Petitioner brought his Motion to Vacate in the Rhode

Island Superior Court under Rules 35 and 36 of the Rhode Island

Superior Court Rules of Criminal Procedure, citing exclusively to

state law.     See Mot. to Vacate.        Although Petitioner maintained

that   his   original    sentence   “ha[d]     expired,”    his   supporting

memorandum provided no analysis or further explanation that would

lead a court to conclude that a federal due process argument was

made. Id.; Mem. of Law in Supp. of the Def.’s Mot. to Correct an

Illegal Sentence Pursuant to Rule 35 of the R.I. Super. Ct. Rules

                                      5
of Crim. P. 1-4, ECF No. 8-4.   Petitioner consistently focused on

state sentencing laws and contract principles.    See id.   Similar

language was used throughout the State Habeas Corpus Petition,

making his claim insufficient to alert the Rhode Island Supreme

Court of his due process issue. See State Habeas Pet.

     Accordingly, the Petitioner has failed to exhaust his due

process claim.

III. Conclusion

     For the foregoing reasons, the Court GRANTS the State’s Motion

to Dismiss, ECF No. 8, and DENIES and DISMISSES D’Ambruoso’s

Petition for Writ of Habeas Corpus, ECF No. 1.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: November 5, 2019




                                 6
